Case 20-20425-GLT         Doc 37    Filed 02/10/20 Entered 02/10/20 10:10:47              Desc Main
                                    Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           :   Bankruptcy No. 20-20425-GLT
                                                 :
VideoMining Corporation,                         :   Chapter 11
                                                 :
               Debtor.                           :
------------------------------                   :
Feldstein Grinberg Lang & McKee, P.C.            :   Document No. ___________
                                                 :
                Movant,                          :   Hearing Date:             February 10, 2020
                                                 :   Hearing Time:             1:30 P.M.
         v.                                      :
                                                 :
No Respondent                                    :
                          MOTION FOR PRO HAC VICE ADMISSION

1.       This motion for admission pro hac vice is being filed on behalf of:

                        Owen Lipnick, Esquire
                        Seidman & Pincus, LLC
                        777 Terrace Avenue, Suite 508
                        Hasbrouck Heights, NJ 07604
                        Telephone: 201-473-0047
                        E-mail: ol@seidmanllc.com
                        NJ Bar ID No. 043041994
                        By: Jeffrey R. Lalama, Esquire, Feldstein Grinberg Lang & McKee, P.C.

2.       Applicant represents Itria Ventures LLC, One Penn Plaza, Suite 4530, New York, New
         York 10119. Accompanying this Motion is the required $70 filing fee paid using the
         Movant’s CM/ECF account at the time of filing.

3.       Applicant is a member in good standing of the Bar of New Jersey, is not the subject of
         any pending disciplinary matters, is personally familiar with the Local Bankruptcy Rules
         of the United States Bankruptcy Court for the Western District of Pennsylvania and shall
         abide by those Local Bankruptcy Rules.

4.       Applicant will be associated with the following attorney acting in this matter as local
         counsel, who is a member of the Bar of the Bankruptcy Court for the Western District of
         Pennsylvania:

                        Jeffrey R. Lalama, Esquire
                        Feldstein Grinberg Lang & McKee, P.C.
                        428 Boulevard of the Allies, Suite 600
                        Pittsburgh, PA 15219
                        412-263-6074 Telephone
                        412-263-6101 Facsimile
                        E-mail: jlalama@fglmlaw.com
                        Pennsylvania Bar ID No. 52709


{00580111.1}
Case 20-20425-GLT        Doc 37    Filed 02/10/20 Entered 02/10/20 10:10:47         Desc Main
                                   Document     Page 2 of 2


5.       Applicant and Movant have read and shall comply with Local Bankruptcy Rules 9010-
         1(b), 9010-1(c) and 9010-1(d).

6.       Applicant has previously received Pro Hac Vice admission to this Court by Orders dated
         in the following matters: Applicant has not previously received Pro Hac Vice admission
         to this Court.

                                            Respectfully submitted,

                                            FELDSTEIN GRINBERG LANG & MCKEE, P.C.

February 10, 2020                           By: /s/ Jeffrey R. Lalama, Esquire
Date                                           Jeffrey R. Lalama, Esquire
                                               PA ID No. 52709
                                               E-mail: jlalama@fglmlaw.com
                                               428 Boulevard of the Allies, Suite 600
                                               Pittsburgh, PA 15219
                                               Telephone: 412-263-6074
                                               Facsimile: 412.263.6101



PAWB Local Form 18 (03/17)




{00580111.1}
